United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 27, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-10111
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RICKY LYNN COLE,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 5:05-CR-27
                      --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Ricky Lynn Cole appeals the sentence imposed following his

jury trial conviction on 107 counts of interstate transportation

of child pornography, distribution of child obscenity,

transportation of obscene matter, and aiding and abetting.        Cole

argues, for the first time on appeal, that the district court

violated the Double Jeopardy Clause and sentenced him in excess

of the 20-year statutory maximum on Count 98 by sentencing him to

two 240-month sentences on that count, one of which included 125

months to run consecutively to the other terms of imprisonment

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10111
                                -2-

imposed.   The Government concedes error and proposes that the

judgment be reformed to reflect a single 240-month sentence on

Count 98, 125 months to run consecutively to the sentences

imposed on the remaining counts.

     “Criminal sentences must ‘reveal with fair certainty the

intent of the court to exclude any serious misapprehensions by

those who must execute them.’”     United States v. Garza, 448 F.3d

294, 302 (5th Cir. 2006) (quoting United States v. Daugherty, 269

U.S. 360, 363 (1926)).   Sentences which are ambiguous or unclear

“must be vacated and remanded for clarification in ‘the interest

of judicial economy and fairness to all concerned parties.’”     Id.

(quoting United States v. Patrick Petroleum Corp., 703 F.2d 94,

98 (5th Cir. 1982)).   A sentence which exceeds the statutory

maximum is an illegal sentence constituting plain error.     United

States v. Sias, 227 F.3d 244, 246 (5th Cir. 2000).

     The sentence includes two 240-month sentences on Count 98

but imposes a total 365-month sentence.    Because the sentence is

unclear and ambiguous, the sentence is vacated and the case is

remanded for clarification of the sentence.    See Patrick

Petroleum Corp., 703 F.2d at 98.

     Because we are vacating the sentence and remanding for

clarification of the sentence, we do not address at this time

Cole’s argument that his sentence on all counts is unreasonable.

     SENTENCE VACATED AND REMANDED FOR RESENTENCING.